Citation Nr: 0902643	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  07-20 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial compensable evaluation for pleural 
plaques.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1963 
to August 1967

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

The veteran testified before the undersigned Veterans Law 
Judge at a December 2008 hearing conducted via 
videoconference.  A transcript of the hearing is of record.


FINDING OF FACT

The veteran's service-connected pleural plaques is manifested 
by Forced Vital Capacity (FVC) and Diffusion Capacity of the 
Lung for Carbon Monoxide (DLCO), as indicated by pulmonary 
function testing, each greater than 80 percent predicted with 
no competent evidence of limited exercise capacity sufficient 
to warrant a compensable evaluation.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
service-connected pleural plaques have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6833 (2008).






	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in April 2007.  
The RO's December 2006 notice letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  
However, in Vazquez-Flores, the Court distinguished claims 
for increased compensation of an already service-connected 
disability from those regarding the initial-disability-rating 
element of a service connection claim.  In addition, the 
Court has previously held that, when the rating decision that 
is the basis of the appeal was for service connection for the 
claimed disability, once a decision awarding service 
connection, a disability rating and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419, 426-427 (2006) (citing Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006)).  As such, in the instant case, a 
discussion of whether sufficient notice has been provided for 
an increased compensation claim is not necessary because this 
is an initial rating claim and the Court articulated that the 
Vazquez-Flores notice requirements apply to a claim for 
increase and not an initial rating claim.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the 
Minneapolis VA Medical Center (VAMC) and St. Paul Heart & 
Lung Clinic have also been obtained.  The appellant has not 
identified any additional records that should be obtained 
prior to a Board decision.  Therefore, VA's duty to further 
assist the veteran in locating additional records has been 
satisfied.  The veteran was afforded VA examinations in March 
2007 and June 2008.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2008); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).

The Board acknowledges the veteran's contention that the 
March 2007 and June 2008 VA examinations are insufficient for 
VA rating purposes, as they were not conducted in the 
morning, when he claims his symptoms are at their worst.  
However, the Board observes the evidence of record includes 
an April 2006 private pulmonary function test conducted 
before 9 AM.  Further, the June 2008 examination, as well as 
a September 2008 VA medical opinion, reflect that any 
respiratory difficulties experienced by the veteran are 
related to the veteran's non- service connected asthma, and 
individuals with pleural plaques, without fibrosis, generally 
have no respiratory impairment.  As such, the Board finds the 
record sufficient for rating purposes, and a remand for a new 
VA examination is not necessary.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's service-connected pleural plaques has been 
evaluated as noncompensable pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6899-6833, (2008). As this disorder is not 
listed on the Rating Schedule, the RO assigned Diagnostic 
Code 6899 pursuant to 38 C.F.R. § 4.27, which provides that 
unlisted disabilities requiring rating by analogy will be 
coded first the numbers of the most closely related body part 
and "99."  See 38 C.F.R. § 4.20 (2008).  The RO determined 
that the most closely analogous Diagnostic Code is 38 C.F.R. 
§ 4.97, Diagnostic Code 6833, relating to asbestosis.

Diagnostic Code 6833 provides for a 100 percent evaluation 
where Forced Vital Capacity (FVC) is less than 50 percent 
predicted; or Diffusion Capacity of the Lug for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) is less than 
40 percent predicted; or maximum exercise capacity is less 
than 15ml/kg/min oxygen consumption with cardio respiratory 
limitation; or cor pulmonale or pulmonary hypertension; or 
requires oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 
6833.

A 60 percent evaluation is warranted where FVC is between 50 
to 64 percent predicted; or DLCO (SB) is between 40 to 55 
percent predicted; or maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardio respiratory 
limitation.  Id.

A 30 percent evaluation is warranted where FVC is between 65 
to 74 percent, or DLCO (SB) is between 56 to 65 percent.  
Finally, a 10 percent evaluation is warranted where FVC is 
between 75 to 80 percent predicted, or DLCO (SB) is between 
65 to 80 percent predicted.  Id.

Post-bronchodilator studies are required when PFT's are 
conducted for disability evaluation purposes except when the 
results of pre-bronchodilator PFT's are normal.  When 
evaluating based on PFT's, post-bronchodilator results are to 
be used in applying the evaluation criteria unless the post-
bronchodilator results were poorer than the pre-
bronchodilator results.  In those cases, pre-bronchodilator 
results are to be used for evaluation purposes.  See 
38 C.F.R. § 4.96(d)(5) and (6) (2008).

In reviewing the evidence of record, the Board finds s that a 
compensable evaluation is not warranted for the veteran's 
pleural plaques at any point during the appeal period.  In 
this regard, the Board notes there is no evidence of record 
to indicate the veteran's FVC or DLCO (SB) is less than 80 
percent predicted.  

In this regard, the Board observes the veteran was provided a 
VA examination in March 2007, during which a pulmonary 
function test was performed.  The March 2007 VA examination 
report indicates post-bronchodilator FVC of 92.8 percent of 
predicted and DLCO (SB) of 91 percent predicted.  A December 
2007 VA pulmonary function test revealed post-bronchodilator 
FVC of 90 percent predicted, with no DLCO (SB) value 
indicated.  Finally, a June 2008 VA examination report 
reflects post-bronchodilator FVC of 99.7 percent predicted 
and DLCO (SB) of 131.5 percent predicted.

The Board notes the veteran has asserted the above-referenced 
VA examinations are insufficient for evaluation purposes, as 
they were not performed in the morning, when his symptoms are 
most severe.  However, as discussed above, the record 
indicates the respiratory symptoms experienced by the veteran 
are unrelated to his service-connected pleural plaques, but 
instead are caused by non- service connected asthma.  See 
June 2008 VA examination report, September 2008 VA opinion.  
Furthermore, the Board observes an April 2006 pulmonary 
function test, performed before 9am by the veteran's private 
pulmonary care physician, indicates pre-bronchodilator FVC of 
95 percent predicted.  As such, the Board finds the record 
sufficiently reflects the veteran's symptomatology as due to 
his service-connected pleural plaques.

The Board notes that while the appellant is competent to 
report his symptoms, he is not shown to have the medical 
expertise required for a determination in this case.  More 
specifically, although he is competent to report that he 
experiences shortness of breath, the Board finds that his 
opinion alone does not provide a sufficient basis upon which 
to make a determination as to the degree of impairment due to 
his symptoms.  In this case, the Board has accorded more 
probative value to the competent medical evidence supported 
by clinical results.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In sum, the Board finds that a compensable evaluation is not 
warranted for the veteran's service-connected pleural 
plaques.  VA and private pulmonary function testing has 
consistently reflected FVC and DLCO (SB) values greater than 
80 percent predicted, and there is no evidence of limited 
exercise capacity sufficient to warrant a compensable 
evaluation.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, in the instant case, the Board finds no other 
provision upon which to assign a compensable evaluation.

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2008) is in order.  The evidence fails to show 
that the appellant's pleural plaques have in the past caused 
marked interference with his employment, or that such has in 
the past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  Both the March 2007 and June 2008 VA 
examination reports note no hospitalization and there is no 
competent evidence of marked interference with employment due 
to pleural plaques.

In making its determination, the Board considered the 
applicability of the benefit of the doubt rule.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  However, as a preponderance of the evidence is 
against the assignment of a compensable evaluation, this rule 
does not apply and the claim must be denied.







ORDER

An initial compensable evaluation for pleural plaques is 
denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


